DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,849,134 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the term "Apparatus" in claim 29, the specification discloses “an apparatus” which may be an example of aspects of a UE 115 or base station 105; and the specification also includes examples of the first wireless node (e.g., eNB) and second wireless node (e.g., UE).

Response to Arguments
The rejection Applicant's arguments, see Remarks page 8, filed on January 10, 2022, in response to the Non-Final Rejection mailed on November 15, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reason for allowance:
Claims 1-30 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…a range of correspondence between … a transmit beam … and a receive beam …, … determining … a difference between indices …; and determining an uncertainty region for beam mapping …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Seol et al., (U.S. Publication No. 2014/0185481), which discloses a method for determining correspondence between TX and RX beams using a gain value for each TX/RX beam patterns [paragraphs 0069, 0073, 0074]. The cited portions of Seol do not disclose determining the level of correspondence comprises determining a range of correspondence between a transmit beam and a receive beam, determining a difference between indices; and determining an uncertainty Seol fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Kakishima et al., (U.S. Publication No. 2018/0091207) discloses a method for determining at the base station channel reciprocity of uplink and downlink, wherein the accuracy of channel reciprocity may be defined based on error of amplitude or phase between the uplink and downlink [paragraphs 0062, 0086]. The cited portions of Kakishima do not discloses determining the level of correspondence comprises determining a range of correspondence between a transmit beam and a receive beam, determining a difference between indices; and determining an uncertainty region for beam mapping. Therefore, Kakishima fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Seol or Kakishima disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 24, 29, and 30, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469